     Case: 1:20-cv-00028-MPM-RP Doc #: 12 Filed: 05/27/20 1 of 1 PageID #: 493




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

DAVID WARE                                                                      PETITIONER

V.                                                              NO. 1:20-CV-00028-MPM-RP

STATE OF MISSISSIPPI, and THE ATTORNEY GENERAL
OF THE STATE OF MISSISSIPPI, LYNN FITCH                                      RESPONDENTS

                                     FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered today, the instant

petition for a writ of habeas corpus is hereby DISMISSED WITH PREJUDICE under the

doctrines of procedural default and procedural bar. A certificate of appealability is DENIED.

       SO ORDERED, this the 27th day of May, 2020.


                                             /s/ Michael P. Mills
                                             UNITED STATES DISTRICT JUDGE
                                             NORTHERN DISTRICT OF MISSISSIPPI
